Citation Nr: 0427976	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-26 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from June 1973 to October 1973, 
and from August 1975 to March 1977.  He also served in the 
Army National Guard of Louisiana.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

A hearing was held before the Board sitting at the RO in 
April 2004 (Travel Board hearing), and a transcript of the 
Travel Board hearing is of record.

In a July 1978 decision, the Board denied service connection 
for a back disorder.  In that decision, the Board noted that 
Scheuermann's disease of the thoracic spine, which had been 
diagnosed in service, was a development defect and not a 
disease or injury within the meaning of applicable law 
providing compensation benefits.  The Board also concluded 
that an acquired back disorder was not incurred in or 
aggravated during active service.  (Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the active 
military, naval, or air service; congenital or developmental 
defects are not considered diseases or injuries under the 
law.  38 U.S.C.A. § 1131.  38 C.F.R. § 3.303(c)).  

The Board's 1978 decision is final.  38 U.S.C.A. §§ 7103, 
7104; 38 C.F.R. § 20.1100.  In July 1998, the RO denied the 
veteran's application to reopen his claim for service 
connection for a back disorder.  The veteran was notified of 
this decision, he did not appeal it, and it is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.  In order 
to reopen a claim which has been denied by a final decision, 
the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  In January 2000, the veteran again 
sought to reopen his claim for service connection for a back 
disorder.  

In an August 2000 rating decision, the RO denied service 
connection for Scheuermann's disease on the basis that no new 
and material evidence had been submitted to reopen it.  In 
the same decision, the RO denied service connection for a low 
back disorder on the basis that, under the law in effect at 
that time, the claim was not well grounded.  Although it is 
not entirely clear from the rating decision, the RO appears 
to have considered the claim for service connection for a low 
back disorder as a new claim, rather than one to reopen, 
because it construed the Board's 1978 decision as denying 
service connection only for a mid-back or thoracic back 
condition and not for a low back or lumbar spine condition.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  This law eliminated the requirement for 
a well grounded claim and emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order for a claim to be substantiated, and it affirmed VA's 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  In light of this new law, the RO 
reconsidered that portion of its August 2000 rating decision 
which had denied service connection for a low back disorder 
as not well grounded and denied this claim on the merits in 
March 2002 rating decision.  The veteran has appealed this 
decision to the Board.  

At the hearing before the Board in April 2004, the veteran's 
representative argued that Scheuermann's disease of the 
thoracic spine was aggravated in service.  However, as noted 
above, the issue of service connection for Scheuermann's 
disease of the thoracic spine is not presently before the 
Board on appeal, and therefore, the Board does not have 
jurisdiction to consider the arguments made at the hearing 
regarding that issue.

The appeal of the claim for service connection for a low back 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  




REMAND

At the hearing before the Board in April 2004, the veteran 
stated for the first time that he had received treatment at 
Charity Hospital in New Orleans for a back disorder between 
1977, when he was separated from active duty, and 1979 when 
he alleged that he began getting treatment at VA facilities.  
In compliance with the notice requirements of the VCAA, the 
RO should assist the veteran in obtaining these records or, 
at a minimum, notify him that he should submit them.  

In view of the foregoing, this case is hereby REMANDED for 
the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the sort of medical 
evidence and information necessary to 
substantiate a claim for service 
connection for a low back disorder and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

2.  The RO should contact the veteran and 
ask him to state where he has been 
treated for his low back condition since 
February 2000 and assist him in obtaining 
any records of treatment adequately 
identified.  Specifically, the RO should 
attempt to obtain the record of an MRI 
that was to be conducted in March 2000 at 
the VAMC in Milwaukee.  

The veteran should be given appropriate 
authorizations for the release of private 
medical records, specifically to include 
an authorization for the release of 
records from Charity Hospital, New 
Orleans, Louisiana, for dates from March 
1977 to 1979.  The RO should document 
efforts to obtain copies of any 
additional records identified by the 
veteran and not already of record.  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).  

4.  The RO should decide, based on the 
evidence of record relevant to the claim 
on appeal - including evidence that may 
be obtained on remand -- whether 
additional development of the medical 
evidence, to include a medical 
examination or medical opinion, is needed 
to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  If so, the RO should 
proceed with that development before 
readjudicating the claim.  If not, the RO 
should proceed with readjudication of the 
claim.

5.  If, upon readjudication of the claim 
on appeal based on review of the entire 
evidentiary record, any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case with an opportunity 
to respond thereto.  

The purposes of this REMAND are to assist the veteran, to 
afford him due process of law, and to comply with the notice 
provisions of the VCAA.  By this REMAND, the Board intimates 
no opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran unless he receives further 
notice.  He does, however, have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


